Citation Nr: 1548971	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-04 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1 Entitlement to service connection for disability manifested by muscle arthralgia/pain.

2 Entitlement to service connection for left shoulder strain.

3 Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to May 2004, from June 2006 to May 2007, and from May 2009 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. It was last before the Board in March 2015, when the Board remanded the matter for further development. See March 2015 Board Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this Veteran's case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded this matter for VA examinations, as the Veteran stated he had been unaware of the date of his previously-scheduled VA examinations. See March 2014 Board Decision. The Veteran again did not report for his scheduled examinations, this time citing a work commitment. See September 2015 Informal Hearing Presentation. He again stated he was willing to attend new examinations. See id. The Veteran should be given one more opportunity to attend VA examinations for these matters.

THE VETERAN IS ADVISED THAT THE DUTY TO ASSIST IS NOT UNLIMITED. HE IS THEREFORE ADVISED THAT AS SOON AS HE IS 

NOTIFIED OF THE SCHEDULED EXAMINATIONS, HE SHOULD ENSURE THAT HE MAKES ANY APPROPRIATE ARRANGEMENTS TO ATTEND. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any VA medical treatment records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule an examination with an opinion as to whether the Veteran's muscle arthralgia/pain, left shoulder strain, and/or low back strain relate to military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must determine whether the Veteran has a current muscle arthralgia/pain disorder and, if so, opine as to whether the disorder relates to service.

The examiner must address whether there is any symptomatology that is not attributable to a known clinical diagnosis, including muscle pain. If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 2010 Report of Medical History, noting numbness or tingling and swollen or painful joints.

October 2010 Claim, indicating "unexplained muscle pains" began in 2008.

November 2010 Veteran's Statement, that his muscle pains when he wakes up cause him to feel "overly fatigued almost every morning."

December 2010 VA General Medical Examination Report, noting the Veteran reported generalized muscle aches "all over" since 2007, and that the symptoms resolve "after he has been up and moving around for a while."

b. The VA examiner must determine whether the Veteran has a current left shoulder strain and, if a left shoulder strain is diagnosed, opine as to whether the disorder relates to service.

The examiner must address whether there is any symptomatology that is not attributable to a known clinical diagnosis, including joint or muscle pain. If so, the examiner must provide an opinion as to whether any such 



symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 2010 Report of Medical History, noting painful shoulder, elbow, or wrist.

November 2010 Veteran's Statement, that ever since he landed on his left shoulder wrong during his martial arts program, "it feels as if [he] tore something," and his arm goes numb and is "constantly" in pain when weightlifting.

December 2010 VA General Medical Examination Report, noting the Veteran reported injuring his left shoulder during martial arts training in 2009.

c. The VA examiner must determine whether the Veteran has a current low back strain and, if a low back strain is diagnosed, opine as to whether the disorder relates to service.

The examiner must address whether there is any symptomatology that is not attributable to a known clinical diagnosis, including joint or muscle pain. If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 2010 Report of Medical History, noting recurrent back pain or any back problem.

October 2010 Claim, indicating "lower lumbar pain" began in 2006.

November 2010 Veteran's Statement, indicating his lower back pain began halfway through his first deployment in 2006 due to wearing a 60-pound flak jacket for at least nine hours a day while sitting in a vehicle doing patrols; he noted the pain worsened following his most recent deployment.

December 2010 VA General Medical Examination Report, noting the Veteran reported lower back discomfort starting in 2007 following his first deployment, which had a slow onset and no specific injury; Veteran reported back would get tight and ache when standing or running for any length of time.

September 2011 Veteran's Statement, indicating he believes he has an ongoing lower back injury due to two tours in Iraq wearing a flak jacket 9-10 hours per day for two years.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. The Veteran is hereby advised that failure to cooperate in the development of his claims, such as by not reporting to or participating in these additional VA examinations (including undergoing any and all laboratory or other necessary testing), without good cause, may have adverse consequences on his pending claims. 38 C.F.R. § 3.655.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a disability manifested by muscle arthralgia/pain, left shoulder strain, and low back strain. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




